Citation Nr: 1032547	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had 20 years of active duty beginning approximately 
in June 1983, with verified periods of service from December 1991 
to December 1993, January 1995 to August 2000, and November 2000 
to his retirement in September 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June and November 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claim sought.

The Veteran testified before the Board by videoconference from 
the RO in February 2010.  He also offered testimony at a personal 
hearing at the RO in January 2009.  Transcripts of both hearings 
are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the February 2010 videoconference hearing, the Veteran stated 
that he had been granted benefits by the Social Security 
Administration (SSA) for organic mental disorders impairment.

Although generally VA is not bound by any SSA determination, it 
is pertinent to the claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to VA's 
adjudication of his pending claims, VA is obliged to attempt to 
obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2009); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Additionally, the most recent VA outpatient record in the claims 
file is dated in September 2009.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  As other federal records must be 
requested and resolving all doubt in favor of the Veteran, the RO 
should request VA medical records pertaining to the Veteran that 
are dated from September 2009 to the present.

Also, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA 
must provide a VA medical examination when there is (1) competent 
evidence of a current disability or consistent and recurrent 
symptoms of a disability; (2) the evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or the recurrent symptoms of a disability may 
be associated with the Veteran's service; but (4) there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

In this case, the record contains documented motor vehicle 
accidents in service, the Veteran's testimony as to problems with 
memory loss since those accidents, and conflicting evidence as to 
the current presence of traumatic brain injury residuals.  The 
Board finds that the requirements of McLendon have been 
satisfied, and an examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
Social Security Administration all medical 
and adjudicative records related to the 
award of disability benefits to the Veteran 
for traumatic brain injury disorders.  
Associate any records received with the 
claims file.

2.  The RO/AMC should take appropriate 
action to secure any records which have not 
been previously secured for inclusion in 
the claims file, including private 
treatment records and records from the VA 
Medical Center relating to the Veteran's 
traumatic brain injury since September 
2009.  All attempts to secure this evidence 
must be documented in the claims file.

3.  After the above-requested records have 
been received, schedule the Veteran for a 
VA traumatic brain injury examination.  
Request that the examiner review the claims 
file including the entire medical history 
and note review of the claims file in the 
examination report.  After a careful review 
of the entire claims folders, including any 
new evidence added to the claims file as a 
result of this Remand, the examiner is 
asked to render an opinion as to whether 
the Veteran's evidences current traumatic 
brain injury residuals which are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) attributable to his 
several motor vehicle accidents during his 
period of service or any other aspect of 
service.  If there is no relationship 
between the current disability and service, 
that fact must be noted in the report.  A 
discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report. 

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the RO/AMC must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  If an 
examination is conducted, the RO should 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Following any other indicated 
development, the RO/AMC should readjudicate 
the claim.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

